NOTE: This order is nonprecedential.

  Wniteb ~tate~ (!Court of ~peaI~
      for tbe jfeberaI (!Circuit

                CARLTON A. RAMEY,
                    Petitioner,

                           v.
     MERIT SYSTEMS PROTECTION BOARD,
                Respondent.


                       2011-3183


   Petition for review of the Merit Systems Protection
Board in case no. SF0752100735-I-1.


                     ON MOTION


                      ORDER

    The Merits Systems Protection Board moves for ex-
tensions of time to file its response brief,

   Upon consideration thereof,

   IT Is ORDERED THAT:
RAMEY v. MSPB                                           2
   The motions are granted to the extent that the
Board's response brief is due December 27,2011.

                             FOR THE COURT


   DEC 1 2 2011              lsI Jan Horbaly
       Date                  Jan Horbaly
                             Clerk
cc: Carlton A. Ramey
    Sara B. Rearden, Esq.
                                  u.s. COURTFILED
                                             OF APPEALS fOR
s21                                  THE FEDERAL CIRCUIT

                                       DEC 12 2011
                                         JAN HOR8AI.Y
                                            a£RK